DETAILED ACTION

1)       Applicant’s election without traverse of invention I, drawn on claims 1-8, in the reply filed on 1/5/2022, is acknowledged.
Claims 9-19, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 1-8, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Claim 2 recites the broad recitation “anionically derivatized celluloses, anionically derivatized starches”, and the claim also recites “carboxymethylated cellulose”, which is the narrower statement of the range/limitation. 
Claim 3 recites the broad recitation “a degree of substitution > 0.2”, and the claim also recites “0.3 – 1.2”, “0.4 – 1.0”, “0.5 – 0.9”, which are the narrower statements of the range/limitation. 
Claim 3 recites the broad recitation “charge density < -1.1 meq/g”, and the claim also recites “-1.6 - -4.7”, “-2.1 - -4.1”, “-2.5 - -3.8”, which are the narrower statements of the range/limitation. 
Claim 3 recites the broad recitation “viscosity of 100 – 30,000 mPas”, and the claim also recites “200 – 20,000”, “500 – 10,000”, which are the narrower statements of the range/limitation. 
Claim 3 recites the broad recitation “ash content < 35 weight-%”, and the claim also recites “< 30”, “< 25”, which are the narrower statements of the range/limitation. 
Claim 5 recites the broad recitation “an amylopectin content >/= 85 weight-%”, and the claim also recites “>/= 90”, “>/= 95”, which are the narrower statements of the range/limitation. 
Claim 5 recites the broad recitation “a substitution degree of 0.025 – 0.3”, and the claim also recites “0.03 – 0.16”, “0.045 – 0.1”, which are the narrower statements of the range/limitation. 

Claim 8 recites the broad recitation “viscosity of < 10,000 mPas”, and the claim also recites “< 8,000”, “< 6,000”, which are the narrower statements of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-8, are rejected under 35 U.S.C. 103 as being unpatentable over 
Axrup et al. (US 2013/0180680) as evidenced by Funda et al. (2011/0200721). 
          Claims 1-2, 4-5: Axrup discloses a paper or paperboard product comprising a furnish composition.  The furnish composition includes a cationic polymer, an anionic polymer and microfibrillated cellulose.   The amount of cationic polymer is above 1.5% by total weight percent of the furnish (Abstract).   The preferred cationic polymer is cationic starch [0005] and the preferred anionic polymer is carboxymethyl cellulose 
           Claim 3: the invention is disclosed per claim 2, above.  The composition degree of carboxymethyl substitution, charge density, viscosity, are physical properties and not a structure.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.   It would have been obvious that the composition ash content be below 35 weight-% of dry material. 
           Claim 6: the invention is disclosed per claim 1, above.  The furnish composition ratio between cationic starch and anionic CMC is disclosed [0029].
           Claim 7: the invention is disclosed per claim 1, above.  The furnish includes dry material ([0025], [0032]).
           Claim 8: the invention is disclosed per claim 1, above.  The composition viscosity, is a physical property and not a structure.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.   It would have been obvious that the composition ash content be below 35 weight-% of dry material.
Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748